           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

BETTYE BEDWELL, Chapter 7
Trustee of the Bankruptcy Estate
Of Arthur Levy                                            PLAINTIFF

v.                      No. 2:18-cv-108-DPM

G. ADAM COSSEY; HUDSON
POTTS & BERNSTEIN LLP; and
JOHN DOES 1-10                                         DEFENDANTS

                               ORDER
     For the reasons stated on the record at the 8 January 2019 hearing,
the Court made several rulings:
     • The unopposed motion to amend, NQ 19, is granted.
       Amended complaint due by 15 January 2019.

     • Defendants' objections to Bedwell's second set of
       discovery are sustained. Tailor further discovery as
       directed: the material period is 2016-2018. What did
       Defendants know about Oceanus's financial problems
       and when did they know it? What other matters were
       Cossey and the firm handling for Oceanus during that
       period? How and when were they resolved? Joint report,
       NQ 11, addressed.

     • Defendants' motion for briefing on the alleged appeal-
       related negligence (Count II), NQ 14, is granted as
       modified. Bedwell's opening brief is due by 1 March
       2019. Briefing must follow Ark. Sup. Ct. R. 4-2 & 4-4, with
  the following exceptions. No abstract is required. The
  statement of the case is expanded to fifteen pages. The
  statement must contain detailed citations to the
  addendum of record materials. Bedwell must also file the
  transcript. And all parties must cite it as needed.

So Ordered.

                                                 v
                                  D .P. Marshall Jr.
                                  United States District Judge




                            -2-
